 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    NATIONSTAR MORTGAGE, LLC,                              Case No. 2:16-cv-00571-APG-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      SOMMERSET HOMEOWNERS
10    ASSOCIATION, et al.,
11
                                        Defendants.
12

13          This matter is before the Court on Jenette E. McPherson, Esq’s Motion to Remove
14   Attorney from Electronic Service List and Mailing Service List (ECF No. 66) filed on July 26,
15   2019. Upon review and consideration and with good cause appearing therefor, the Court will
16   grant Ms. McPherson’s request to withdrawal as counsel.
17          IT IS HEREBY ORDERED that Jenette E. McPherson, Esq’s as counsel for Shelley D.
18   Krohn, Chapter 7 Trustee of the Alessi & Koenig Bankruptcy Estate Motion to Remove Attorney
19   from Electronic Service List and Mailing Service List (ECF No. 66), is granted.
20          Dated this 26th day of July, 2019.
21

22
                                                            GEORGE FOLEY, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
